     Case 5:19-cv-00684-SVW-SP Document 17 Filed 07/26/19 Page 1 of 3 Page ID #:58



     Jeremy E. Branch (CA Bar # 303240)
 1   The Law Offices of Jeffrey Lohman, P.C.
     4740 Green River Road, Suite 310
 2   Corona, CA 92880
     T: (866) 329-9217
 3   F: (657) 246-1312
     E: JeremyB@jlohman.com
 4   Attorney for Plaintiff,
     YOLANDA FULTON
 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                CENTRAL DISTRICT OF CALIFORNIA

 8   YOLANDA FULTON,                                 )
                                                     ) Case No. 5:19-cv-00684-SVW-SP
 9                  Plaintiffs,                      )
                                                     )
10          v.                                       )
                                                     ) Honerable Judge Stephen V. Wilson
11   CAPITAL ONE BANK (USA) N.A.,                    )
                                                     )
12                  Defendant.                       ) NOTICE OF SETTLEMENT
                                                     )
13                                                   )
                                                     )
14                                                   )
                                                     )
15

16

17                                     NOTICE OF SETTLEMENT

18          Plaintiff YOLANDA FULTON notifies this Court that Plaintiff and Defendant CAPITAL

19   ONE BANK (USA), N.A., have resolved all claims between them in this matter and are in the

20   process of completing the final settlement documents and filing the appropriate dismissal
21   pleadings. The parties request that the Court retain jurisdiction for sixty (60) days for any matters
22
     related to completing and/or enforcing the settlement and stay all remaining discovery deadlines.
23
                                   Respectfully submitted the 26th day of July 2019.
24

25
                                                     -1-


                                        NOTICE OF SETTLEMENT
     Case 5:19-cv-00684-SVW-SP Document 17 Filed 07/26/19 Page 2 of 3 Page ID #:59



                                               /s/ Jeremy E. Branch
 1                                             Jeremy E. Branch (CA Bar # 303240)
                                               The Law Offices of Jeffrey Lohman, P.C.
 2                                             4740 Green River Road, Suite 310
                                               Corona, CA 92880
 3                                             T: (866) 329-9217
                                               F: (657) 246-1312
 4                                             E: JeremyB@jlohman.com
                                               Attorney for Plaintiff,
 5                                             YOLANDA FULTON
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                         -2-


                                NOTICE OF SETTLEMENT
     Case 5:19-cv-00684-SVW-SP Document 17 Filed 07/26/19 Page 3 of 3 Page ID #:60



                                   CERTIFICATE OF SERVICE
 1
            I certify that on July 26, 2019 I filed Plaintiff YOLANDA FULTON’S Notice of
 2

 3   Settlement using the CM/ECF system, which will provide notice to the following:

 4
     Marcos D. Sasso
 5   BALLARD SPAHR LLP
     2029 Century park East, Suite 800
 6   Los Angeles, CA 90067-2909
     T: (424) 204-4400
 7   F: (424) 204-4350
     E: sassom@ballardspahr.com
 8

 9
                                                       /s/ Jeremy E. Branch
10
                                                       Jeremy E. Branch (CA Bar # 303240)
                                                       The Law Offices of Jeffrey Lohman, P.C.
11
                                                       4740 Green River Road, Suite 310
                                                       Corona, CA 92880
12
                                                       T: (866) 329-9217
                                                       F: (657) 246-1312
13
                                                       E: JeremyB@jlohman.com
                                                       Attorney for Plaintiff,
14                                                     YOLANDA FULTON

15

16

17

18

19

20

21

22

23

24

25
                                                 -3-


                                     NOTICE OF SETTLEMENT
